Citation Nr: 9919266
Decision Date: 07/14/99	Archive Date: 09/09/99

DOCKET NO. 94-16 003               DATE JUL 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for the cause of the
veteran's death.

INTRODUCTION

The veteran had verified active service with the American Merchant
Marine, from September 1944 to March 1945. Pursuant to Pub. L. 95-
202, such service has been certified as active military service,
under 38 C.F.R. 3.7(x)(15) (1998), conferring veteran status for
Department of Veterans Affairs (VA) benefit purposes. The appellant
is the veteran's spouse.

This matter came before the Board of Veterans'Appeals (Board) on
appeal from an October 1992 rating decision of the Department of
Veterans Affairs Regional Office (RO) in Indianapolis, Indiana,
which denied the benefits sought on appeal.

VACATE ORDER

In March 1996, the Board issued a decision in this case.
Unfortunately, however, the appellant was erroneously denied an
opportunity to testify before a Member of the Board prior to the
issuance of that decision. Hence, the appellant was offered an
opportunity to present testimony, and she did appear for a hearing
conducted by a different Member of the Board in March 1999.

In light of the foregoing, and to ensure that the appellant's right
to due process is protected, the March 1996 decision is hereby
vacated. The appellant's claims files will be forwarded to the
Member who conducted the March 1999 hearing for appropriate
consideration and action.

DEREK R. BROWN
Member, Board of Veterans' Appeals

2 -


Citation NR: 9605879     
Decision Date: 03/01/96        Archive Date: 03/16/96
DOCKET NO.  94-16 003    )     DATE
      )
      )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Douglas, Associate Counsel



INTRODUCTION

The veteran had verified active service with the American 
Merchant Marine, from September 1944 to March 1945.  Pursuant 
to Pub. L. 95-202, such service has been certified as active 
military service, under 38 C.F.R. § 3.7(x)(15) (1994), 
conferring veteran status for Department of Veterans Affairs 
(VA) benefit purposes. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant essentially contends that the RO was incorrect 
in denying service connection for the veteran's death.  She 
asserts that during service the veteran was hospitalized for 
mental illness and treated with electroconvulsive therapy 
(ECT).  She contends that the ECT adversely affected the 
veteran's cardiovascular system, resulting in his death from 
heart failure in November 1960.  Therefore, a favorable 
determination is requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the May 1990 Board decision which denied 
service connection for the cause of the veteran's death is 
final, and that new and material evidence has not been 
submitted to reopen that previously denied claim.   

FINDINGS OF FACT

1.  A May 1990 Board decision denied service connection for 
the cause of the veteran's death, and the United States Court 
of Veterans Appeals affirmed that denial in June 1992.

2.  The evidence submitted since May 1990, when viewed in 
light of all of the evdience of record, does not create a 
reasonable possibility of changing the prior outcome.


CONCLUSION OF LAW

New and material evidence concerning the cause of the 
veteran's death having not been submitted since the May 1990 
denial, the appellant's claim regarding service connection 
for the veteran's death has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's original claim for service connection for the 
cause of the veteran's death was denied in a May 1990 Board 
decision.  The veteran served in World War II as a civilian 
employee of the Army Transportation Corps, aboard a Merchant 
Marine vessel.  During his service, the veteran was diagnosed 
and treated for psychiatric problems.  Treatment included 
electroconvulsive therapy (ECT) and oral medication.  At the 
time of the veteran's death he was not service connected for 
any condition.  The veteran died in November 1960, at the age 
of 47.  According to the certificate of death the veteran 
died of acute heart failure.  In its May 1990 decision, the 
Board concluded that there was no evidence of a connection 
between his heart failure and the psychiatric treatment that 
the veteran received during service.  The United States Court 
of Veterans Appeals (Court) affirmed the Board's denial in 
June 1992.   

The May 1990 decision of the Board is the last final decision 
on the merits of the appellant's claim.  A final decision 
cannot be reopened by the VA unless new and material evidence 
is submitted in connection with the appellant's request.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (1995), and 
Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  Once the 
request to reopen is received, the reviewing authority must 
consider all evidence submitted by a claimant since the last 
final decision and determine if it is new and material.  
Glynn v. Brown, 6 Vet.App. 523, 528 (1994).  The analysis to 
be used in determining whether any of the evidence is new and 
material has been summarized by the United States Court of 
Veterans Appeals as follows:

"New" evidence is that which is not merely 
cumulative of other evidence of record.  Material 
evidence is that which is relevant to and probative 
of the issue at hand and which . . . must be of 
sufficient weight or significance (assuming its 
credibility) that there is a reasonable possibility 
that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change 
the outcome.

Cox v. Brown, 5 Vet.App. 95, 98 (1993); See also Bernard v. 
Brown, 4 Vet.App. 384, 389 (1993); Spencer v. Brown, 4 
Vet.App. 283, 286-87 (1993), Manio v. Derwinski, 1 Vet.App. 
140, 145 (1991), and 38 U.S.C.A. § 7104(b).

Evidence associated with the veteran's claims file since the 
May 1990 Board decision consists of the following:  (1) A 
copy of the veteran's death certificate, (2) a July 1991 
statement from the Huntington County (Indiana) coroner, (3) a 
record of psychiatric treatment in 1951 from Fort Wayne 
Lutheran Hospital, (4) several excerpts from assorted medical 
texts and journals concerning both ECT and heart function, 
(5) a June 1993 statement from the Huntington County coroner, 
(6) a copy of the veteran's employment contract with the Army 
Transportation Corps, (7) an excerpt from a monograph 
concerning the transportation corps, (8) an earning statement 
from the Social Security Administration, (9) a 1958 Lutheran 
Hospital record, (10) a copy of a service pay record, (11) a 
March 1959 letter from the Department of Labor, (12) an 
excerpt from an article:  Techniques for Transporting Mental 
Patients During Service in World War II, (13) a copy of the 
veteran's patient identification tags, (14) the transcripts 
from the appellant's hearings in March 1993, September 1993, 
and February 1994, and (15) written statements of the 
appellant in support of her claim.  

Items (1), (3), and (9) consist of evidence previously 
considered, and are therefore duplicative and not new.  
Although the remaining items are new they are not, however, 
"material" in that they provide no evidence that, when 
considered with evidence previously of record, would change 
the prior outcome.  Records of psychiatric treatment, Item 
(3), contain no diagnoses or opinion linking the veteran's 
fatal heart attack to his schizophrenia or ECT.  Similarly, 
the statements of the Huntington County coroner, Items (2) 
and (5), although apparently critical of the previous 
coroner's preparation of the death certificate do not state 
that ECT was in anyway involved in the veteran's death.  As 
such, his statements are not relevant to the issue of service 
connection.  

While the medical articles submitted by the appellant, Item 
(4), indicate that there are cardiac risks involved with ECT, 
none of the articles provide evidence that any long-term 
heart complications are associated with the procedure.  More 
importantly, none of the writings are relevant as not one 
article shows how this veterans receipt of ECT adversely 
affected his heart.  That opinion has been proffered only by 
the appellant and she is not shown to be qualified to submit 
such an opinion.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  As such this 
differs from the situation in Paller v. Principi, 3 Vet.App. 
535 (1992), because in this veterans case, unlike the 
circumstances in Paller, no physician has ever offered that 
this veterans psychiatric disorder or receipt of ECT 
contributed to his demise.  

Items (6)-(8) and (10)-(13) are not material because they 
contain no relevant medical evidence specifically linking the 
veterans death to his psychiatric treatment while in 
service.

Items (14) and (15) are not material because her testimony 
primarily concerns her allegations that the death certificate 
was filled out incorrectly, as well as allegations of 
ineptitude on the part of various Government agencies.  None 
of her statements shed any new light on the cause of the 
veteran's death, other than that he was engaged in strenuous 
work (shoveling dirt) when he died.  Again, her opinions that 
the ECT weakened her husband's heart constitute lay 
testimony, and as the appellant is not shown to be trained in 
the field of medicine, are not competent.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  

Because the appellant has failed to submit the required "new 
and material" evidence, her claim is not reopened.

In reaching this decision the Board acknowledges the 
appellants contention that the death certificate is 
incorrect, or improperly filled out, or both.  The Board must 
again note that the appellant is not competent to offer 
opinions which require medical training.  LeShore v. Brown, 
No. 94-766 (U.S. Vet. App. Nov. 22, 1995).  Moreover, the VA 
has no jurisdiction to amend the death certificate. 

Finally, with respect to the allegation that the veteran 
suffered from a severe psychiatric disorder while on active 
duty and thereafter, and that hence, compensation is 
warranted for that disability, such a contention presents a 
claim of entitlement to accrued benefits.  The veteran, 
however, was not eligible for service


connected compensation during his lifetime as the law during 
that period did not accord him the status of being a 
veteran.  38 C.F.R. §§ 3.7(x)(15), 3.400(z) (1994).  
Accordingly, the appellant cannot have greater standing in 
attempting pursue an accrued benefits claim at this date, and 
no further action on this contention is warranted by VA.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  To this extent, the appeal is dismissed.  


            
      DEREK R. BROWN
      Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, ___ 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.

- 2 -


